        Case 1:20-cv-11976-ADB Document 4 Filed 11/05/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


BETH DONOVAN,                                    )
                                                 )
                  Plaintiff,                     )
                                                 )     CIVIL ACTION NO.
v.                                               )     20-11976-DPW
                                                 )
                                                 )
CITY OF BOSTON,                                  )
                                                 )
                  Defendant.                     )



                               ORDER OF RECUSAL
                                November 5, 2020

      In accordance with 28 U.S.C. § 455(a), I hereby recuse myself from this

proceeding. The Clerk is directed to return the case for reassignment.




                                     /s/ Douglas P. Woodlock_________
                                     DOUGLAS P. WOODLOCK
                                     UNITED STATES DISTRICT JUDGE
